Citation Nr: 1759600	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-21 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for chronic kidney disease, secondary to hypertension. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974 and from February 1991 to March 1991, with additional Reserve service.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In November 2013 and November 2014, the Board remanded the claims for further development of the evidence.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's hypertension manifested to a compensable degree within one year following separation in June 1974.

2.  The Veteran's chronic kidney disease was caused or aggravated by his service-connected hypertension. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C. 
§§ 1101, 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303(d), 3.307, 3.309 (2017).

2.  The criteria for service connection for chronic renal disease have been met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for hypertension, which he asserts had its onset during his period of active duty from June 1971 to June 1974.  In addition, the Veteran is seeking service connection for chronic kidney disease, which he asserts was caused by his hypertension.  Following review of the record, the Board finds that service connection for hypertension and chronic kidney disease is warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R.  § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Additionally, hypertension is classified as a "chronic disease" under 38 C.F.R.  § 3.309(a).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir.  2013).

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995); El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that an examiner's finding that a Veteran's alcoholism was "related to" factors other than his service-connected PTSD was not sufficient to permit the Board to conclude that the PTSD did not aggravate his alcoholism).

The Board first turns to the hypertension claim.  A current diagnosis of hypertension, managed by medication, is confirmed by the evidence of record.  As a current disability has been established, the remaining question is whether that condition is related to service.  Although the record lacks formal medical evidence demonstrating the onset of hypertension during the aforementioned period of active duty, the Board finds that, with resolution of reasonable doubt in his favor, the evidence reflects that his hypertension manifested within one year of his discharge such that service connection is warranted on that basis.  See 38 C.F.R. § 3.303(b) (2017); Walker, 708 F.3d at 1335.

Before addressing the nexus element, the Board considers the issue whether the Veteran's hypertension manifested prior to entry.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111.

The Veteran's service treatment records (STRs) documented multiple blood pressure readings that include diastolic pressures of 90 mm or greater, but those readings were not obtained in the manner required to verify a diagnosis of hypertension for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (providing, in pertinent part, that hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and that hypertension must be confirmed by readings taken two or more times on at least three different days).  Specifically, on the Pre-Induction Examination Report, the clinician measured the Veteran's blood pleasure as 178/110.  The examination record also provided two other blood pressure readings: 154/100 and 160/98.  In addition, the examination record included a notation, "22 Mar 71, 3 day ok - NDQ."   

Here, the Board finds that the condition of hypertension was not noted upon entry into service.  Although the entrance examination documented high blood pressure readings, the examiner did not document a diagnosis of hypertension and found the Veteran not disqualifying.  Further, the September 2015 VA examiner reached the same conclusion.  Accordingly, presumption of soundness applies as to the Veteran's hypertension.  

Next, the Board considers whether the Veteran's hypertension manifested to a compensable degree within one year of separation.  Unlike the Veteran's entrance examination, the April 1974 Report of Medical Examination record did not document any signs of high blood pressure or hypertension symptoms.  At the time of separation, the Veteran's blood pressure was measured to be 130/76.   

However, the Veteran has consistently reported that during military service he experienced high blood pressure.  Specifically, in September 2009 and August 2012 statements, the Veteran asserted that medical officers encouraged him not to report any medical problems because "veterans with service related disability would have difficulty finding a good job when we got out." 

Elevated blood pressure readings were documented shortly after the Veteran's discharge from service.  In particular, a June 1978 private treatment record from Dr. A.E.L. documented "28 yr old who presents hypertension for 2 years."  An undated Hypertension Questionnaire signed by Dr. A.E.L. noted that treatment for hypertension began in June 1978 and the Veteran presented with blood pressure of 150/110.  Since as early as 1978, the medical evidence demonstrates the Veteran has been treated for hypertension.  In fact, the Veteran indicated on the August 1987 Report of Medical History that he has high blood pressure and takes medication.  In addition, March 1991 separation examination report documented a diagnosis of hypertension.  

In February 2014, the Veteran was afforded a VA examination.  Blood pressure readings at the time include, 176/110, 180/100, and 173/102.  The examiner stated that "[b]ased on all available information, Mr. [REDACTED] was diagnosed to have hypertension in 1976, a couple of years after release from active duty.  However, he appears to have received blood pressure medicines intermittently initially."  Further, the examiner explained that while the Veteran was not diagnosed with hypertension until 1976, "one may make a point that his propensity to develop hypertension in the future was evident in Pre-Induct examination."  Although the examiner concluded that it was not as least as likely as not that the Veteran's hypertension had its onset in service (June 1971 to June 1974), the examiner failed to address the issue of whether the Veteran's hypertension manifested to a compensable degree within one year of separation. 

In September 2015, the Veteran was afforded a second VA examination.  Blood pressure readings at the time include, 159/99, 156/97, and 167/96.  There, the examiner noted that the earliest treatment records after separation are dated in 1978 by Dr. A.E.L.  In addressing the issue of whether the Veteran's hypertension manifested to compensable degree within one year of separation, the examiner opined that based on Dr. A.E.L.'s note "it is less likely as not hypertension was diagnosed within one year following separation from service."  

The Board finds the Veteran's reports that he experienced high blood pressure and prescribed blood pressure medication in service credible.  He is competent to report a diagnosis provided by medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.").  The Veteran's reports have been consistent throughout the appeal period.  Further, the Veteran's statements are supported by the Pre-Induction examination that documented several high blood pressure readings.   

In short, in light of the elevated blood pressure readings in the Veteran's STRs, the fact that he consistently reported taking blood pressure medication in service, Dr. A.E.L.'s June 1978 notation that he had hypertension for two years earlier, the February 2014 VA examiner's opinion, and the fact that he was apparently aware of and monitoring that condition prior to that time, it is reasonable to conclude that his hypertension manifested to a compensable degree, at the latest, within one year of his separation from service.  For the foregoing reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for entitlement to service connection for hypertension have been met and that the Veteran's claim may be granted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

The Board acknowledges the September 2015 VA examiner's negative nexus opinion.  However, the examiner's opinion is inadequate because the examiner considered whether the Veteran's treatment was documented within one year, rather than whether the hypertension manifested to a compensable degree within one year of separation.  As the examiner incorrectly relied on the absence of evidence to support his conclusion, the examination is inadequate and provides no probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

Next, the board turns to the Veteran's claim for entitlement to service connection for chronic kidney disease, secondary to hypertension.  A current diagnosis of chronic kidney disease is confirmed by the evidence of record.  As a current disability has been established and the Board granted entitlement to service connection for hypertension above, the remaining question is whether the Veteran's hypertension caused or aggravated the chronic kidney disease.

In February 2014, the Veteran was afforded a VA kidney examination.  There, the examiner noted that the Veteran has had variable elevations of creatine and documented a diagnosis of chronic kidney disease.  The examiner ultimately opined that the Veteran's "chronic kidney disease is at least as likely as not due to the hypertension" 

As each of the elements of secondary service connection is met, and there is no evidence to contrary, service connection for chronic kidney disease is warranted.  38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for chronic kidney disease is granted.


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


